Citation Nr: 1127171	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO).  

During the pendency of this appeal, by an October 2009 rating decision, the RO granted increased disability ratings for coronary artery disease and diabetic peripheral neuropathy of the bilateral upper and bilateral lower extremities.  Thereafter, in a November 2009 VA form 9 and in a December 2009 statement, the Veteran stated that he was only appealing the issues of entitlement to service connection for hearing loss and tinnitus and entitlement to TDIU, and thus, only these issues are for appellate consideration.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The credible and probative lay and medical evidence of record reflects that the Veteran's currently diagnosed tinnitus and bilateral hearing loss did not originate in service or for many years thereafter and is not related to any incident during active service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for the establishment of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the September 2007 rating decision, he was provided notice of the VCAA in December 2005.  An additional VCAA letter was sent in October 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice March 2006 and October 2006, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a Statement of the Case in October 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, Social Security Administration (SSA) records, a VA examination, lay statements from the Veteran's wife and friends, and statements from the Veteran and his representative.  

The Board finds that the September 2006 VA audiology examination shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination report were based on audiometric testing at the applicable frequencies and the CNC speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  In addition, the Veteran reported exposure to extreme noises of combat due to artillery fire, he was not provided hearing aid protection, and he had no subsequent occupational or recreational noise exposure.  Finally, the examiner also reviewed and considered the Veteran's claims file information, including his service treatment records in providing her opinion.  Hence, the Board finds that the September 2006 VA audiology examination report may be accepted as adequate.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.


Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss and tinnitus are related to noise exposure from his active service.  Specifically in a February 2006 statement, he reported exposure to noise from mortar attacks and anti-aircraft guns.  The Veteran also submitted lay statements from his classmates from the United States Military Academy at West Point, New York.  In February 2006 signed affidavits, two of his classmates, J.W.T. and C.W.G., both reported being stationed with the Veteran in Vietnam from 1966 to 1967, witnessing being just below the trajectory of the 77th Artillery Battery big guns, and receiving incoming mortar and anti-aircraft fire on at least one occasion while serving with the 125th Signal Battalion, 25th Infantry Division, which resulted in loud noise exposure from this artillery fire.  The Veteran's wife reported in a February 2006 statement that he had hearing difficulty for some time and constantly had to ask her and their sons to repeat what they have said.  

Service personnel records reflect that the Veteran served in the Republic of Vietnam from February 1966 to February 1967 and his military occupational specialty (MOS) during this time included field line construction officer associated with the Headquarters 25th Infantry Division, and a financial distribution officer.  His record of assignments from the time of his service in the Republic of Vietnam, from February 1966 to February 1967, reflect that his principal duties included that of a platoon leader with Company C, of the 125th Signal Battalion.  

Giving due consideration to the service department records and the lay evidence from the Veteran, his fellow classmates, and service members J.W.T. and C.W.G., the Board finds that this evidence is consistent with the places, types, and circumstances of his active service in Vietnam and is sufficient to support the Veteran's contention that he was exposed to loud noise at the time he served in Vietnam and witnessed mortar attacks and anti-aircraft guns.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment reports reflect no complaints or findings of diminished hearing or tinnitus.  An entrance examination is not associated with the service treatment reports, however, an April 1967 periodic examination reveals no abnormal findings of the ears upon clinical evaluation and no findings of hearing problems.  In this examination, the Veteran had written and signed a statement saying he was in good health and there had been no change in his health since his last physical.  An April 1967 report of medical history revealed that the Veteran reported no history of hearing loss, although he did report having ear, nose or throat trouble, specified as a sore throat by the service medical professional.  In a September 1969 separation examination, a clinical evaluation revealed normal findings of the Veteran's ears and no hearing problems were found.  In a September 1969 report of medical history, the Veteran again reported no history of hearing loss, however, he did report a history of ear, nose or throat trouble, specified as status post sore throat by the service medical professional.  In March 1970, the Veteran signed a statement reporting that, since his last separation examination in September 1969, there had been no change in his medical condition.  

In an August 1972 report of medical history prior to the Veteran's entry into the United States National Guard, the Veteran reported no history of ear, nose or throat trouble or hearing loss.  

Private and VA medical records from January 1997 to August 2009 reflect that the Veteran underwent a medical evaluation for his employment in July 2000, at which time an audiological evaluation was also provided.  In this evaluation, a clinical evaluation revealed normal findings of the ears and eardrums and the Veteran reported having no history of ear trouble, tinnitus or hearing difficulties.  

Subsequent private and VA medical records reflect that the Veteran initially complained of tinnitus in the right ear in June 2001 at a VA outpatient facility, which he reported had been going on from six months to two years.  At this time, he specifically reported having no hearing loss.  Thereafter, an August 2001 VA outpatient treatment report reflects that the Veteran was initially treated for hearing loss and complained of tinnitus which had been present for over one year.  At this time, he reported a history of military noise exposure and was found to have moderate to moderately severe sensorineural hearing loss at 2000-8000 Hertz in the right ear and moderately severe sensorineural hearing loss rising to mild sensorineural hearing loss from 3000 to 8000 Hertz.  

In a November 2005 private audiological evaluation, the Veteran reported that he suffered from tinnitus in the right ear for many years and had a history of noise exposure in the military.  He also reported having difficulty hearing in the presence of background noise.  Audiological findings revealed normal hearing with a moderate sensorineural notch at 4000 Hertz greater in the right ear, consistent with a history of noise exposure while in the military.  

In a September 2006 VA examination, the Veteran denied occupational or recreational noise exposure and reported the onset of tinnitus approximately 10 years ago.  He also reported that he had difficulty hearing in both ears and had constant tinnitus in the right ear.  The Veteran also attributed his hearing loss to small arms fire and artillery fire during a training exercise and exposure to Howitzer fire, incoming mortar, and anti aircraft fire.  He reported having no hearing protection devices during his military service and reports the onset of hearing loss approximately 30 years ago.  The Veteran also stated that hearing loss negatively impacted his lifestyle by decreasing effective communication with his family and friends.  He also attributed tinnitus to military noise and reported that tinnitus interfered with his hearing and at times it woke him up.  

The Veteran was diagnosed with normal hearing through 1000 Hertz, becoming moderate to moderately severe sensorineural hearing loss through 4000 Hertz in the right ear, normal hearing through 1000 Hertz, becoming a mild to moderately severe sensorineural hearing loss through 4000 Hertz in the left ear, and constant tinnitus in the right ear.  The examiner found that, based upon the service treatment records showing normal hearing in April 1967, the service records which were negative for complaints of hearing loss, and the normal hearing presented at discharge, the Veteran's hearing loss was not due to military noise exposure.  She also found that there was no evidence in the medical records showing that tinnitus was incurred in or aggravated by military service, no medical evidence that this condition manifested to a compensable degree within one year following discharge, and that the onset of tinnitus was reported 10 years ago.  Therefore, the examiner found that, due to the lack of evidence and recent onset of tinnitus, tinnitus was not due to military noise exposure.  

In a June 2008 private audiological evaluation the Veteran reported that he was in the military during the Vietnam War and was not provided ear protective devices.  He stated that in November or December 1967, a 175mm weapon was fired next to him, and since that time, he has had a ringing in his ear and a slight decrease in hearing in the right ear mostly.  The Veteran reported a decrease over the years in hearing sensitivity but the ringing remained from that day.  He reported that tinnitus was mainly right sided.  Audiological findings revealed normal hearing sloping to a moderate sensorineural hearing loss bilaterally with minimal benefit from hearing aids.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In considering both the November 2005 private audiologist's conclusion and the September 2006 VA examiner's opinion, the Board notes that the September 2006 VA examiner's opinion was predicated upon the Veteran's reported history, an audiological evaluation, and a review of the claims file including, the service records, and private and VA medical records including the November 2005 private audiology report.  The VA examiner also provided an extensive rationale to support her findings, including citing relevant findings from the Veteran's service records and his reported history.  The Board finds this conclusion is consistent with the evidence of record and affords this opinion greater weight than the opinion provided by the private audiologist in November 2005 which merely found the moderate sensorineural notch at 4000 Hertz, greater in the right ear, was consistent with a history of noise exposure while in the military, without providing any rationale for her conclusions.  Finally, the objective medical evidence of record demonstrates hearing loss was not shown in service or for many years thereafter, thereby further supporting the September 2006 VA examiner's opinion.  Therefore, the Board affords no probative weight to the November 2005 private audiologist's conclusion and affords greater probative weight to the September 2006 VA examiner's opinion.

Bilateral Hearing Loss and Tinnitus

After a review of the record, the Board concludes that entitlement to service connection for bilateral hearing and tinnitus is not warranted.  In this regard, the Board finds that bilateral hearing loss and tinnitus were not shown in service or for many years thereafter, and there is no probative medical evidence of an opinion relating the Veteran's hearing loss and tinnitus to his military noise exposure.  While the Veteran's service records support his claim that he was exposed to loud noise during active service, the evidence of record demonstrates that, following his service in the Republic of Vietnam where his reported noise exposure occurred, he reported no problems with hearing loss or any other ear trouble upon separation from his active service in the September 1969 report of medical history.  Furthermore, there were no findings of hearing loss or tinnitus noted in the September 1969 separation examination.  In addition, in March 1970, the Veteran's signed statement indicates no change in his medical condition since his separation examination.  Thus, the evidence does not demonstrate that the Veteran's hearing loss or tinnitus was onset during his active service.  

The post service medical evidence of record demonstrates that the Veteran denied having a history of ear trouble or hearing loss in the August 1972 report of medical history prior to his enlistment in the United States National Guard, approximately two years after his separation from active service.  In addition, the Veteran denied a history of ear trouble or hearing difficulty in the July 2000 private medical evaluation.  In fact, the evidence of record does not demonstrate that the Veteran reported having any problems with tinnitus until June 2001, and was not diagnosed with bilateral sensorineural hearing loss until August 2001, approximately 31 years following his separation from active service.  Therefore, the record evidence indicates no showing that the Veteran's hearing loss disability was manifested to a compensable degree within a year following service for purposes of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the record evidence shows that at the time of the in-service noise exposure, the Veteran did not suffer from any diminished hearing acuity or ringing in the ears as suggested by the November 2005 private audiology report.  The Board finds pertinent that the November 2005 private report contains no reference to the service treatment records (confirming no complaints of any ear problems and normal hearing on audiometric testing in April 1967 and September 1969).  In fact, as indicated above, the evidence shows that while the Veteran may have a history of in-service noise exposure, no hearing problems were noted at that time, and no tinnitus or a hearing loss disability was recorded or found at the time of separation, or on post-service examination in August 1972.  The Veteran's first complaints and diagnosis of tinnitus and a hearing loss disability were in June and August of 2001, respectively.  Indeed, during a July 2000 private evaluation, the Veteran again admitted to having no problems with his hearing or any other ear problem.  Thus, it is abundantly clear that the November 2005 private report is based on history provided solely by the Veteran.  Therefore, in light of the contrary lay and medical evidence contained in the service department records (during and shortly after service) and in July 2000 private report, the Board finds that the Veteran's recent post-service account of diminished hearing and ringing in the ears beginning at the time of the in-service noise exposure lacks credibility, because the Veteran had previously given other medical history that did not mention the recently alleged post-service account, which he now proffers many years after service and in connection with his VA compensation claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In the same way, while the Veteran and his spouse may be competent to provide their lay observations of the features and symptoms of an injury or illness, their belated statements describing the onset of diminished hearing and ringing in the ears at the time of the in-service noise exposure and continuing since service, do not approach the credibility and probative weight of the lay and medical evidence contained in the service department records and in the July 2000 private report contemporaneous to that same time.  This is so because, the contemporaneous lay and medical evidence of record reflects the Veteran's own statements given to health care professionals at the time of actual service department and private examination in the interim years between active duty service and the initial diagnosis after service.

Because the November 2005 private report is based on the history provided solely by the Veteran, which as discussed above lacks credibility, it amounts to no more than a medical opinion premised upon the unsubstantiated accounts of a claimant and likewise is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Although the private examiner in November 2005 may be competent to assess that the Veteran's tinnitus and hearing loss disability are service related, such an opinion based upon an inaccurate factual premise has no probative weight with respect to the onset and cause of the Veteran's current tinnitus and sensorineural hearing loss.  In this case, as explained above, the credible and probative lay and medical evidence does not show that the Veteran had any complaints of ringing in the ears or diminished hearing at the time of the in-service noise exposure, which have continued since service; and the Veteran, himself, provided a medical history specifically denying the same upon his examination in April 1967, upon his separation from service in September 1969, and upon his post-service examination in August 1972.  Thus, the Veteran has presented neither credible nor probative medical evidence linking his current tinnitus and hearing loss disability to his period of service.

There is also no competent medical evidence of a link between the Veteran's current tinnitus and hearing loss disability and his active duty service.  One of the Veteran's private audiologists in June 2008 noted his noise exposure in service and his account of ringing in the ears and decreased hearing ever since that time, but this statement was based on the Veteran's reported history of an in-service onset with continuing complaints of hearing loss and tinnitus after service.  The Board has determined that the Veteran's history regarding his hearing loss and tinnitus is not credible, and in any event, information simply recorded by a medical examiner and unenhanced by any additional medical comment does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In addition, as discussed above, the November 2005 opinion of the private audiologist has been afforded neither credibility nor probative weight with respect to these claims.  As such, the September 2006 VA examiner's opinion, which has been afforded greater probative weight, reflects her finding that, based upon the service treatment records showing normal hearing in April 1967, the service records which were negative for complaints of hearing loss or any other ear problems, and the normal hearing presented at discharge, as well as the Veteran's reported history of tinnitus beginning ten year prior to the September 2006 examination, the Veteran's tinnitus and hearing loss disability were not due to military noise exposure.  

Therefore, as there is no credible and probative evidence of a nexus between the Veteran's active service and his currently diagnosed tinnitus and bilateral hearing loss, the preponderance of the evidence is against a finding that the Veteran's tinnitus and bilateral hearing loss are related to his active military service.  As such, the claims for service connection for tinnitus and bilateral hearing loss are denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for tinnitus and bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for TDIU.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In an August 2006 VA form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in August 2005, he became too disabled to work in September 2005, and that all of his service-connected disabilities prevented him from securing or following any substantially gainful employment.  

In May 2009, the RO requested a general medical VA examination.  A June 2009 VA examination report (for a general medical examination) indicates that this examination was cancelled.

In a June 2009 VA examination for diabetes mellitus, the examiner reported that a general medical examination was requested and comments on unemployability were noted with this examination, however, the examination was crossed out and written as a wrong examination.  Thus, the VA examiner provided a diabetes mellitus examination and commented on the Veteran's unemployability as it related to his diabetes only.  She concluded that because the Veteran's METS was 9.5 and he was able to extensively exercise during the day, this would conclude that he was employable for sedentary and physical employment.  She also noted to refer to the neurology and genitourinary reports for comments on unemployability related to the Veteran's other conditions.  The Board notes however, that no such comments were provided in either of these examinations.  

To date, the Veteran has not been afforded a VA examination which addressed all of his service-connected conditions and provided an opinion regarding the Veteran's employability as due to any of his service-connected conditions.  Pursuant to 38 C.F.R. § 4.16(a) If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Given this, and seeing that the Veteran currently has more than one service-connected disability and a combined disability rating of 90 percent, however, he does not have one disability rated at 40 percent or higher, and thus, fits within the criteria of 4.16(b), a VA medical opinion should be obtained as to the Veteran's employability.  Thus, the Board determines that remand for consideration of the issue of TDIU under the provisions of 38 C.F.R. § 4.16 (b), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of his current service-connected disabilities, including:  diabetic peripheral neuropathy of the right and left upper extremities, diabetic peripheral neuropathy of the right and left lower extremities, cervical osteoarthritis, diabetes mellitus type 2, residuals of a right ankle injury, coronary artery disease, scar of the right thigh, erectile dysfunction, and tinnitus.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.   

a.  The evaluation should consist of all necessary testing, for each disability.  

b.  The examiner is asked to comment on the degree of severity of: (1) diabetic peripheral neuropathy of the right and left upper extremities; (2) diabetic peripheral neuropathy of the right and left lower extremities; (3) cervical osteoarthritis; (4) diabetes mellitus type 2; (5) residuals of a right ankle injury; (6) coronary artery disease; (7) scar of the right thigh; (8) erectile dysfunction; and (9) tinnitus, and their affect on his employment and activities of daily living.  

c.  The examiner should opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, either separately or in conjunction, without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


